                Case 18-10601-MFW                 Doc 3111          Filed 11/23/20          Page 1 of 29




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------------x
 In re:                                                           :
                                                                  : Chapter 11
 THE WEINSTEIN COMPANY HOLDINGS                                   :
 LLC, et al.,                                                     : Case No. 18-10601 (MFW)
                                                                  :
                                                1
                                     Debtors.                     : (Jointly Administered)
                                                                  :
                                                                  : Ref. Docket No. 3091-3093
------------------------------------------------------------------x

                                            AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

CASSANDRA MURRAY, being duly sworn, deposes and says:

1. I am employed as a Senior Case Manager by Epiq Corporate Restructuring, LLC, located at
   777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and am
   not a party to the above-captioned action.

2. On November 16, 2020, I caused to be served the following:

    a. “Notice of Tenth Interim Fee Application Request of Cravath, Swaine & Moore LLP,”
       dated November 16, 2020 [Docket No. 3091],

    b. “Notice of Ninth Interim Fee Application Request of Seyfarth Shaw LLP,” dated
       November 16, 2020 [Docket No. 3092], and

    c. “Notice of Tenth Interim Fee Application Request of Richards, Layton & Finger, P.A.,”
       dated November 16, 2020 [Docket No. 3093],

    by causing true and correct copies to be:

         i.    enclosed securely in separate postage pre-paid envelopes and delivered via first class
               mail to those parties listed on the annexed Exhibit A, and
1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The mailing
address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4 th Floor, New York, New York 10013. Due to the large
number of debtors in these cases, which are being jointly administered for procedural purposes only, a complete list of the
Debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete list of this
information may be obtained on the website of the Debtors claims and noticing agent at http://dm.epiq11.com/twc.




T:\Clients\WEINSTN\Affidavits\Cravath Fee App, Seyfarth Fee App, RLF Fee App_DI_3091-3093_AFF_11-16-20_NS.docx
            Case 18-10601-MFW          Doc 3111      Filed 11/23/20     Page 2 of 29




      ii.   delivered via electronic mail to those parties listed on the annexed Exhibit B.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

4. In addition, I hereby certify that the referenced document(s) were electronically filed with the
    United States Bankruptcy Court for the District of Delaware by using the CM/ECF system. I
    further certify that the parties of record in this case, all registered CM/ECF users located on
    the Court’s Electronic Mail Notice List, annexed hereto as Exhibit C, were served through
    the CM/ECF system.
                                                                          /s/ Cassandra Murray
                                                                          Cassandra Murray
 Sworn to before me this
 18th day of November 2020
 /s/ Panagiota Manatakis
 Notary Public, State of New York
 No. 01MA6221096
 Qualified in Queens County
 Commission Expires April 26, 2022
Case 18-10601-MFW   Doc 3111   Filed 11/23/20   Page 3 of 29




                    Exhibit A
                                            THE WEINSTEIN COMPANY
                       Case 18-10601-MFW         Doc 3111 Filed 11/23/20
                                                   Service List
                                                                                 Page 4 of 29

Claim Name                              Address Information
AKIN GUMP STRAUSS HAUER & FELD LLP     (COUNSEL TO PORTFOLIO FUNDING COMPANY LLC I) ATTN: DEBORAH J. NEWMAN, ESQ. ONE
                                       BRYANT PARK BANK OF AMERICA TOWER NEW YORK NY 10036-6745
AKIN GUMP STRAUSS HAUER & FELD LLP     (COUNSEL TO EAST WEST BANK) ATTN: DAVID F. STABER, ESQ. 2300 N FIELD ST, STE
                                       1800 DALLAS TX 75201-2481
AKIN GUMP STRAUSS HAUER & FELD LLP     (COUNSEL TO PORTFOLIO FUNDING COMPANY LLC I) ATTN: DAVID P. SIMONDS, ESQ. 1999
                                       AVENUE OF THE STARS, STE 600 LOS ANGELES CA 90067-6022
AMERICAN EXPRESS TRAVEL RELATED        C/O BECKET & LEE LLP PO BOX 3001 MALVERN PA 19355-0701
SERVICES CO., INC.
BROWN RUDNICK LLP                      (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK, S.A.THOMAS, M.SAGEMILLER & N.KLATT)
                                       ATTN: EDWARD S. WEISFELNER, ESQ. SEVEN TIMES SQUARE NEW YORK NY 10036
BUSH GOTTLIEB                          (COUNSEL TO DIRECTORS GUILD OF AMERICA, INC ET AL) ATTN: JOSEPH A. KOHANSKI,
                                       DAVID E. AHDOOT, KIRK PRESTEGARD & KIEL IRELAND, ESQS. 801 N BRAND BLVD STE
                                       950 GLENDALE CA 91203
DAIMLER TRUST                          C/O BK SERVICING, LLC PO BOX 131265 SAINT PAUL MN 55113-0011
DIGITAL CINEMA IMPLEMENTATION PARTNERS, ATTN: MICHAEL POLITI 100 ENTERPRISE DRIVE, SUITE 505 ROCKAWAY NJ 07866-2140
LLC
FRIED SAPERSTEIN ABBATT, P.C.          (COUNSEL TO GOLDFLAT PRODUCTIONS, LLC & WESTSIDE PRODUCTIONS, LLC) ATTN:
                                       CANDYCE EWING ABBATT 31700 TELEGRAPH ROAD, SUITE 120 BINGHAM FARMS MI 48025
FRIEDMAN & SPRINGWATER LLP             (COUNSEL TO UNIVERSAL MUSIC ENTERPRISES, ET AL.) ATTN: JAKE K. SPRINGWATER,
                                       ESQ. 350 SANSOME STREET, SUITE 210 SAN FRANCISCO CA 94101
GIBSON, DUNN & CRUTCHER LLP            ATTN: ROBERT A KLYMAN & MATTHEW G. BLOUSLOG (COUNSEL TO INVESTMENT
                                       COUNTERPARTIES) 333 SOUTH GRAND AVENUE LOS ANGELES CA 90071
HAGENS BERMAN SOBOL SHAPIRO LLP        (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK, S.A.THOMAS, M.SAGEMILLER & N.KLATT)
                                       ATTN: EMILY BROWN, ESQ. 455 N. CITYFRONT PLAZA DR., STE 2410 CHICAGO IL 60611
HAGENS BERMAN SOBOL SHAPIRO LLP        (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK, S.A.THOMAS, M.SAGEMILLER & N.KLATT)
                                       ATTN: STEVE W. BERMAN & SHELBY SMITH, ESQS. 1301 SECOND AVE, STE 2000 SEATTLE
                                       WA 98101
HOGAN LOVELLS US LLP                   (COUNEL TO PORTFOLIO FUNDING COMPANY LLC 1) ATTN: DAVID P. SIMONDS, ESQ &
                                       EDWARD MCNEILLY, ESQ 1999 AVENUE OF THE STARS, SUITE 1400 LOS ANGELES CA 90067
INTERNAL REVENUE SERVICE               CENTRALIZED INSOLVENCY OPERATIONS PO BOX 7346 PHILADELPHIA PA 19101-7346
IP MANAGEMENT, INC. / IPW, LLC         C/O MARC TOBEROFF 23823 MALIBU ROAD, SUITE 50-363 MALIBU CA 90265
KELLEY DRYE & WARREN LLP               (COUNSEL TO CINEDIGM) ATTN: JAMES S. CARR & KRISTEN S. ELLIOTT, ESQS. 101 PARK
                                       AVE NEW YORK NY 10178
KLEE, TUCHIN, BOGDANOFF & STERN LLP    (COUNSEL TO NETFLIX GLOBAL LLC, NETFLIX INTL. B.V. NETFLIX STUDIOS LLC, AND
                                       NETFLIX, INC.) ATN: THOMAS E. PATTERSON & JULIAN I. GURULE, ESQS. 1999 AVENUE
                                       OF THE START, 39TH FLOOR LOS ANGELES CA 90067-6049
LANDAU GOTTFRIED & BERGER LLP          (COUNSEL TO CREATIVE ARTISTS AGENCY) ATTN: MICHAEL I. GOTTFRIED, ESQ. 1880
                                       CENTURY PARK EAST, STE 1101 LOS ANGELES CA 90067
LANDAU GOTTFRIED & BERGER LLP          (COUNSEL TO KANBAR ENTERTAINMENT, LLC AND HOODWINKED, LLC) ATTN: JOHN P.
                                       REITMAN & JON L.R. DALBERG, ESQS. 1801 CENTRUY PARK EAST, SUITE 700 LOS
                                       ANGELES CA 90067
LATHAM & WATKINS LLP                   (COUNSEL TO TIM SARNOFF) ATTN: MARVIN S. PUTNAM & LAURA R. WASHINGTON, ESQS
                                       10250 CONSTELLATION BLVD., SUITE 1100 LOS ANGELES CA 90067
LIGHT CHASER ANIMATION STUDIOS         ATTN: ZHOU YU SECTION D, ART BASE ONE, SHUMBAI RD CHAOYANG DISTRICT BEIJING
                                       100103 CHINA
LOEB & LOEB LLP                        (COUNSEL TO BBC WORLDWIDE LIMITED) ATTN: WALTER H. CHURCHAK & BETHANY D.
                                       SIMMONS 345 PARK AVENUE NEW YORK NY 10154
MCCABE, WEISBERG & CONWAY, LLC         (COUNSEL TO DAIMLER TRUST) ATTN: JANET Z. CARLTON, CHASE N. MILLER, KRISTI J.
                                       DOUGHTY & MICHAEL K. PAK 1407 FOULK ROAD, SUITE 204 FOULKSTONE PLAZA
                                       WILMINGTON DE 19803
OFFICE OF THE UNITED STATES ATTORNEY   DISTRICT OF DELAWARE NEMOURS BUILDING 1007 N ORANGE ST 700 WILMINGTON DE 19801
OFFICE OF THE UNITED STATES TRUSTEE    ATTN: JANE LEAMY & HANNAH M. MCCOLLUM, ESQS. J. CALEB BOGGS FEDERAL BUILDING
                                       844 KING ST STE 2207 LOCKBOX 35 WILMINGTON DE 19801



Epiq Corporate Restructuring, LLC                                                                          Page 1 OF 2
                                            THE WEINSTEIN COMPANY
                       Case 18-10601-MFW         Doc 3111 Filed 11/23/20
                                                   Service List
                                                                                 Page 5 of 29

Claim Name                              Address Information
PEOPLE OF THE STATE OF NEW YORK, THE    C/O ERIC T SCHNEIDERMAN 120 BROADWAY NEW YORK NY 10271
PILLSBURY WINTHROP SHAW PITTMAN LLP     (COUNSEL TO STUDIOCANAL S.A.S., WILD BUNCH S.A., & GAUMONT S.A.) ATTN: KATHY
                                        A. JORRIE, ESQ., DAVID MINNICK, ESQ., & JEFFREY WEXLER, ESQ. 725 SOUTH
                                        FIGUEROA STREET, SUITE 2800 LOS ANGELES CA 90017-5406
ROBINS KAPLAN LLP                       (COUNSEL TO OWN LLC, VISIONA ROMANTICA,INC, ET AL) ATTN: HOWARD J. WEG &
                                        MICHAEL T. DELANEY, ESQS. 2049 CENTURY PARK E., STE 3400 LOS ANGELES CA 90067
ROSENTHAL, MONHAIT & GODDESS, P.A.      (COUNSEL TO STUDIOCANAL S.A.S., WILD BUNCH S.A. & GAUMONT S.A.) ATTN: EDWARD
                                        B. ROSENTHAL, ESQ. P,O, BOX 1070 WILMINGTON DE 19899-1070
SECURITIES AND EXCHANGE COMMISSION      NEW YORK REGIONAL OFFICE ATTN: ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY ST
                                        STE 400 NEW YORK NY 10281
SECURITIES AND EXCHANGE COMMISSION      100 F STREET, NE WASHINGTON DC 20549
SNELL & WILMER                          (COUNSEL TO OPUS BANK) ATTN: ROBERT R. KINAS, BLAKELEY E. GRIFFITH & CHARLES
                                        E. GIANELLONI, ESQS. 3883 HOWARD HUGHES PARKWAY, STE. 1100 LAS VEGAS NV 89169
STATE OF CALIFORNIA ATTORNEY GENERAL    ATTN: XAVIER BECERRA 1300 I ST, STE 1740 SACRAMENTO CA 95814
STATE OF NEW YORK ATTORNEY GENERAL      ATTN: ERIC T. SCHNEIDERMAN THE CAPITOL ALBANY NY 12224-0341
TN DEPT OF REVENUE                      C/O TN ATTORNEY GENERAL'S OFFICE BANKRUPTCY DIVISION PO BOX 20207 NASHVILLE TN
                                        37202-0207
TOBEROFF & ASSOCIATES, PC               (COUNSEL TO LESIA ANSON) ATTN: MARC TOBEROFF, ESQ. 23823 MALIBU ROAD, SUITE
                                        50-363 MALIBU CA 90265
WEIL, GOTHSAL & MANGES LLP              (COUNSEL TO A+E TELEVISION NETWORKS, LLC) ATTN: DAVID L. YOHAI, DAVID N.
                                        GRIFFITHS & THEODORE E. TSEKERIDES, ESQS. 767 FIFTH AVE NEW YORK NY 10153-0119
WILMER CUTLER PICKERING HALE AND DORR   (COUNSEL TO WALT DISNEY COMPANY) ATTN: CHRISTOPHER HAMPSON, ESQ. 60 STATE
LLP                                     STREET BOSTON MA 02109
WILMER CUTLER PICKERING HALE AND DORR   (COUNSEL TO THE WALT DISNEY COMPANY) ATTN: NANCY L. MANZER, ESQ. 1875
LLP                                     PENNSYLVANIA AVENUE NW WASHINGTON DC 20006




                               Total Creditor count 40




Epiq Corporate Restructuring, LLC                                                                        Page 2 OF 2
Case 18-10601-MFW   Doc 3111   Filed 11/23/20   Page 6 of 29




                    Exhibit B
          Case 18-10601-MFW     Doc 3111     Filed 11/23/20   Page 7 of 29
               THE WEINSTEIN COMPANY HOLDINGS LLC, Case No. 18-10601
                                Master Service List
EMAIL
ABROWN@GSBBLAW.COM
AFG@PRYORMANDELUP.COM
AGLENN@KASOWITZ.COM
ANDREW.GOLDMAN@WILMERHALE.COM
ANDREWTENZER@PAULHASTINGS.COM
AREMMING@MNAT.COM; MTALMO@MNAT.COM
BANKFILINGS@YCST.COM; MNESTOR@YCST.COM; AMAGAZINER@YCST.COM
BANKRUPTCY2@IRONMOUNTAIN.COM
BENNETTMURPHY@QUINNEMANUEL.COM
BILL.FREEMAN@KATTEN.COM; JERRY.HALL@KATTEN.COM
BONEILL@KRAMERLEVIN.COM
BSANDLER@PSZJLAW.COM
CAHN@CLM.COM
CHARDMAN@WINSTON.COM
CHIPMAN@CHIPMANBROWN.COM
CRAIG.MARTIN@DLAPIPER.COM
CSAMIS@POTTERANDERSON.COM; KGOOD@POTTERANDERSON.COM
CSIMON@CROSSLAW.COM; KMANN@CROSSLAW.COM
CURTISHEHN@COMCAST.NET
DABBOTT@MNAT.COM; DBUTZ@MNAT.COM; MHARVEY@MNAT.COM
DALOWENTHAL@PBWT.COM; JMASELLA@PBWT.COM
DAOBRIEN@VENABLE.COM
DBESKRONE@ASHBYGEDDES.COM
DGRASSGREEN@PSZJLAW.COM
DKLAUDER@BK-LEGAL.COM
DRICHARDS@FINEMANLAWFIRM.COM
DRILEY@ALLENMATKINS.COM
EMFOX@SEYFARTH.COM
EMONZO@MORRISJAMES.COM
ENID.STUART@AG.NY.GOV
GDONILON@MMWR.COM
GDONILON@PWUJLAW.COM
GEOFFREY.GRIVNER@BIPC.COM
GFMCDANIEL@DKHOGAN.COM
GTAYLOR@ASHBYGEDDES.COM
GUILFOYLE@BLANKROME.COM
JMENTON@ROBINSKAPLAN.COM
JBAGDANOV@BG.LAW; ECF@BG.LAW
JDALBERG@LGBFIRM.COM
JEFF.FRIEDMAN@KATTEN.COM
JFALGOWSKI@BURR.COM
JHAGLE@SIDLEY.COM
JHARKER@COHENSEGLIAS.COM


                                    Page 1 of 3
          Case 18-10601-MFW     Doc 3111     Filed 11/23/20   Page 8 of 29
               THE WEINSTEIN COMPANY HOLDINGS LLC, Case No. 18-10601
                                Master Service List
JHH@STEVENSLEE.COM; EBC@STEVENSLEE.COM
JHOOVER@BENESCHLAW.COM; KCAPUZZI@BENESCHLAW.COM
JLETO@LETOBASSUK.COM; LBASSUK@LETOBASSUK.COM
JLEVITAN@PROSKAUER.COM
JPARKER@PSAZLAW.COM
JRYAN@POTTERANDERSON.COM, RSLAUGH@POTTERANDERSON.COM
JSSABIN@VENABLE.COM; CWEINERLEVY@VENABLE.COM
JSTANG@PSZJLAW.COM
JWAXMAN@MORRISJAMES.COM
KAREN@PARKLAWLLC.COM
KATHY.JORRIE@PILLSBURYLAW.COM; DMINNICK@PILLSBURYLAW.COM;
JEFFREY.WEXLER@PILLSBURYLAW.COM
KBLOCK@LOEB.COM; VRUBINSTEIN@LOEB.COM
KCOWENS@VENABLE.COM
KLEIN@KLEINLLC.COM
MAIL@MORRISADELMAN.COM
MARK.DESGROSSEILLIERS@WBD-US.COM; MORGAN.PATTERSON@WBD-US.COM
MARK.MINUTI@SAUL.COM
MARK.PFEIFFER@BIPC.COM
MATTHEW.WARD@WBD-US.COM; ERICKA.JOHNSON@WBD-US.COM;
MORGAN.PATTERSON@WBD-US.COM
MBUSENKELL@GSBBLAW.COM
MELOROD@GTLAW.COM
MHELT@FOLEY.COM
MIKE@DCIP.COM
MSTAMER@AKINGUMP.COM; SKUHN@AKINGUMP.COM; MLAHAIE@AKINGUMP.COM;
NMOSS@AKINGUMP.COM
NMONHAIT@RMGGLAW.COM; EROSENTHAL@RMGGLAW.COM
PARROW@BUCHALTER.COM
PBRANSTEN@GLASERWEIL.COM
PGURFEIN@LGBFIRM.COM
PPASCUZZI@FFWPLAW.COM
RACHEL.NANES@DLAPIPER.COM
RANTONOFF@BLANKROME.COM
RBRADY@YCST.COM; SBEACH@YCST.COM; EJUSTISON@YCST.COM
RFEINSTEIN@PSZJLAW.COM
RMERSKY@MONLAW.COM
RTRACK@MSN.COM
SGIUGLIANO@DIAMONDMCCARTHY.COM
SHERRI.SIMPSON@OAG.TEXAS.GOV
SKATONA@POLSINELLI.COM
SKAUFMAN@SKAUFMANLAW.COM
SSELBST@HERRICK.COM; AGOLD@HERRICK.COM
STERN@LSELLP.COM; HORNUNG@LSELLP.COM


                                    Page 2 of 3
          Case 18-10601-MFW     Doc 3111     Filed 11/23/20   Page 9 of 29
               THE WEINSTEIN COMPANY HOLDINGS LLC, Case No. 18-10601
                                Master Service List
STRATTOND@PEPPERLAW.COM; FOURNIERD@PEPPERLAW.COM;
MELTZERE@PEPPERLAW.COM
SUMMERSM@BALLARDSPAHR.COM; ROGLENL@BALLARDSPAHR.COM
SUSANWILLIAMS@PAULHASTINGS.COM; PAULSAGAN@PAULHASTINGS.COM
SUSHEELKIRPALANI@QUINNEMANUEL.COM; SCOTTSHELLEY@QUINNEMANUEL.COM
TED.DILLMAN@LW.COM
TGEHER@JMBM.COM; DPOITRAS@JMBM.COM
THOMAS.CALIFANO@DLAPIPER.COM; RACHEL.ALBANESE@DLAPIPER.COM
TSCOBB@VORYS.COM
WAGNERR@GTLAW.COM
WAYNE.SMITH@WARNERBROS.COM
WBOWDEN@ASHBYGEDDES.COM
WCURCHACK@LOEB.COM; BSIMMONS@LOEB.COM




                                    Page 3 of 3
Case 18-10601-MFW   Doc 3111   Filed 11/23/20   Page 10 of 29




                     Exhibit C
                       Case 18-10601-MFW           Doc 3111      Filed 11/23/20      Page 11 of 29
Mailing Information for Case 18-10601-MFW
Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service for this case.

   • Candyce Ewing Abbatt cabbatt@famfirm.com, sheri@famfirm.com
   • Derek C. Abbott dabbott@mnat.com, meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
     2874@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com;derek-abbott-1155@ecf.pacerpro.com
   • James W. Adelman mail@morrisadelman.com
   • Rachel E. Albanese rachel.albanese@dlapiper.com
   • Paul H. Aloe paloe@kudmanlaw.com, yali@kudmanlaw.com;dsaponara@kudmanlaw.com
   • Paul S. Arrow parrow@buchalter.com
   • Jessica Lynn Bagdanov jbagdanov@bg.law, ecf@bg.law
   • Sean Matthew Beach bankfilings@ycst.com
   • Ian Connor Bifferato cbifferato@tbf.legal, mstewart@tbf.legal
   • Charles E. Boulbol rtrack@msn.com, rtrack@verizon.net
   • William Pierce Bowden wbowden@ashby-geddes.com, ahrycak@ashbygeddes.com
   • Charles G. Brackins CBrackins@hinshawlaw.com
   • Robert S. Brady bankfilings@ycst.com
   • Peter Manfred Bransten pbransten@glaserweil.com
   • Bernadette Brennan bbrennan@law.nyc.gov
   • Amy D. Brown abrown@gsbblaw.com
   • Michael G. Busenkell mbusenkell@gsbblaw.com
   • Daniel B. Butz dbutz@mnat.com
   • Aaron R. Cahn cahn@clm.com, trivigno@clm.com;bankruptcy@clm.com;CourtMail@clm.com
   • Thomas R. Califano thomas.califano@dlapiper.com
   • Kevin M. Capuzzi kcapuzzi@beneschlaw.com, debankruptcy@beneschlaw.com
   • John F. Carberry jcarberry@cl-law.com
   • David W. Carickhoff dcarickhoff@archerlaw.com
   • James S. Carr KDWBankruptcyDepartment@kelleydrye.com, MVicinanza@ecf.inforuptcy.com
   • Rocco A. Cavaliere rcavaliere@tarterkrinsky.com, snobles@tarterkrinsky.com
   • William E. Chipman chipman@chipmanbrown.com, dero@chipmanbrown.com;fusco@chipmanbrown.com
   • Tiffany Strelow Cobb tscobb@vorys.com, mdwalkuski@vorys.com
   • Mark D. Collins rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
   • Joseph Corrigan Bankruptcy2@ironmountain.com
   • Walter H. Curchack wcurchack@loeb.com,
     nybkdocket@loeb.com;vrubinstein@loeb.com;ljurich@loeb.com;mjackson@loeb.com
   • Jon L.R. Dalberg jdalberg@landaufirm.com, vrichmond@landaufirm.com;avedrova@landaufirm.com
   • Michael David DeBaecke mdebaecke@ashbygeddes.com
   • Robert J. Dehney rdehney@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-
     4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;robert-dehney-4464@ecf.pacerpro.com
   • Michael T Delaney mdelaney@robinskaplan.com, amatsuoka@robinskaplan.com
   • Mark L. Desgrosseilliers desgross@chipmanbrown.com,
     dero@chipmanbrown.com;fusco@chipmanbrown.com
   • Ted A. Dillman ted.dillman@lw.com
   • Gregory T. Donilon gdonilon@mmwr.com, gregory-donilon-6537@ecf.pacerpro.com
   • Gregory T. Donilon gdonilon@pwujlaw.com, gregory-donilon-6537@ecf.pacerpro.com
   • Kristi J. Doughty de-ecfmail@mwc-law.com, de-ecfmail@ecf.inforuptcy.com
   • Katharina Earle kearle@ashbygeddes.com
   • Jamie Lynne Edmonson jedmonson@rc.com, lshaw@rc.com
                     Case 18-10601-MFW Doc 3111 Filed 11/23/20 Page 12 of 29
•   Vernon Louis Ellicott vernon@thebloomfirm.com
•   Epiq Corporate Restructuring, LLC nmrodriguez@epiqsystems.com
•   Justin Cory Falgowski jfalgowski@burr.com
•   S. Alexander Faris bankfilings@ycst.com
•   Robert J. Feinstein rfeinstein@pszjlaw.com
•   David M. Fournier david.fournier@troutman.com, wlbank@troutman.com;monica.molitor@troutman.com
•   Edward M. Fox emfox@seyfarth.com
•   Jeff J. Friedman jeff.friedman@kattanlaw.com, nyc.bknotices@kattenlaw.com
•   Larry W Gabriel lgabriel@bg.law
•   Scott F. Gautier sgautier@robinskaplan.com, dwymore@robinskaplan.com
•   Thomas M. Geher tmg@jmbm.com, tmg@ecf.inforuptcy.com
•   Jason A. Gibson gibson@teamrosner.com
•   Peter M. Gilhuly peter.gilhuly@lw.com, nacif.taousse@lw.com;ny-courtmail@lw.com
•   Sheryl P Giugliano sgiugliano@diamondmccarthy.com
•   Anthony F. Giuliano afg@pryormandelup.com
•   Steven W Golden sgolden@pszjlaw.com
•   Andrew N. Goldman andrew.goldman@wilmerhale.com, yolande.thompson@wilmerhale.com
•   L. Katherine Good kgood@potteranderson.com
•   L. Katherine Good kgood@potteranderson.com,
    cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com;nrainey@potter
•   Michael I. Gottfried MGottfried@elkinskalt.com, AAburto@elkinskalt.com;MYuen@elkinskalt.com
•   Joseph Grey jgrey@crosslaw.com, smacdonald@crosslaw.com
•   Geoffrey G. Grivner geoffrey.grivner@bipc.com,
    sherry.fornwalt@bipc.com;donna.curcio@bipc.com;mark.pfeiffer@bipc.com
•   Victoria A. Guilfoyle guilfoyle@blankrome.com
•   Peter J. Gurfein pgurfein@landaufirm.com,
    srichmond@landaufirm.com;vrichmond@landaufirm.com;avedrova@landaufirm.com
•   Sasha M. Gurvitz sgurvitz@ktbslaw.com
•   Bryan J Hall bhall@blankrome.com
•   Derrick Hansen dhansen@friedmanspring.com
•   Carrie V Hardman chardman@winston.com, carrie-hardman-4684@ecf.pacerpro.com
•   James F Harker jharker@cohenseglias.com, sbruno@cohenseglias.com
•   Matthew B. Harvey mharvey@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-
    4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;matt-harvey-8145@ecf.pacerpro.com
•   Brett Michael Haywood haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com
•   Paul Noble Heath heath@rlf.com, RBGroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
•   Curtis A Hehn curtishehn@comcast.net
•   Marcus Helt mhelt@foley.com, kwilliams@gardere.com
•   Adam Hiller ahiller@adamhillerlaw.com
•   Michael Cory Hochman mhochman@monlaw.com
•   Jennifer R. Hoover jhoover@beneschlaw.com, debankruptcy@beneschlaw.com;lmolinaro@beneschlaw.com
•   Stephan E. Hornung hornung@lsellp.com
•   Jay Walton Hurst jay.hurst@oag.texas.gov, sherri.simpson@oag.texas.gov
•   Joseph H. Huston jhh@stevenslee.com
•   Patrick A. Jackson Patrick.jackson@faegredrinker.com, rokeysha.ramos@faegredrinker.com
•   Ericka Fredricks Johnson Ericka.johnson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-
    us.com;Rachel.metzger@wbd-us.com
•   Michael Joseph Joyce mjoyce@mjlawoffices.com
•   Elizabeth Soper Justison bankfilings@ycst.com
•   Shanti M. Katona skatona@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
•   Susan E. Kaufman skaufman@skaufmanlaw.com
                     Case 18-10601-MFW Doc 3111 Filed 11/23/20 Page 13 of 29
•   David M. Klauder dklauder@bk-legal.com
•   Julia Bettina Klein klein@kleinllc.com
•   Steven K. Kortanek steven.kortanek@limnexus.com
•   Lawrence Joel Kotler ljkotler@duanemorris.com
•   Carl N. Kunz ckunz@morrisjames.com, wweller@morrisjames.com
•   Meredith A. Lahaie mlahaie@akingump.com
•   Jane M. Leamy jane.m.leamy@usdoj.gov
•   Raymond Howard Lemisch rlemisch@klehr.com
•   Scott J. Leonhardt leonhardt@teamrosner.com
•   Jeffrey W. Levitan jlevitan@proskauer.com
•   Maxim B. Litvak mlitvak@pszjlaw.com
•   Zhao Liu liu@teamrosner.com
•   Michael Luskin luskin@lsellp.com
•   Robert Charles Maddox maddox@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
•   Andrew L Magaziner bankfilings@ycst.com
•   Kevin Scott Mann kmann@crosslaw.com, smacdonald@crosslaw.com
•   R. Craig Martin craig.martin@dlapiper.com, carolyn.fox@dlapiper.com;craig-martin-0553@ecf.pacerpro.com
•   Laura L. McCloud agbankdelaware@ag.tn.gov
•   Hannah Mufson McCollum hannah.mccollum@usdoj.gov
•   Garvan F. McDaniel gfmcdaniel@dkhogan.com, gdurstein@dkhogan.com
•   R. Stephen McNeill bankruptcy@potteranderson.com,
    bankruptcy@potteranderson.com;nrainey@potteranderson.com
•   Edward J McNeilly edward.mcneilly@hoganlovells.com
•   Dennis A. Meloro melorod@gtlaw.com,
    bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com
•   Evelyn J. Meltzer Evelyn.Meltzer@troutman.com,
    wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@trou
•   Evelyn J. Meltzer Evelyn.Meltzer@troutman.com,
    wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@trou
•   James Paul Menton jmenton@robinskaplan.com
•   Rachel B. Mersky rmersky@monlaw.com
•   Kathleen M. Miller kmiller@skjlaw.com, llb@skjlaw.com,jcb@skjlaw.com
•   Mark Minuti mark.minuti@saul.com, robyn.warren@saul.com
•   Norman M. Monhait nmonhait@rmgglaw.com
•   Eric J. Monzo emonzo@morrisjames.com,
    wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com
•   James C Moon jmoon@melandbudwick.com,
    ltannenbaum@melandbudwick.com;mrbnefs@yahoo.com;ltannenbaum@ecf.courtdrive.com;phornia@ecf.cour
•   Carl D. Neff cneff@foxrothschild.com
•   Michael S. Neiburg bankfilings@ycst.com
•   Michael R. Nestor bankfilings@ycst.com
•   Robert M. Novick courtnotices@kasowitz.com
•   Frank Eugene Noyes fnoyes@offitkurman.com, Elizabeth.White@offitkurman.com
•   Daniel A. O'Brien daobrien@venable.com
•   Keith C. Owens kowens@foxrothschild.com, khoang@foxrothschild.com
•   Ricardo Palacio rpalacio@ashby-geddes.com;ahrycak@ashbygeddes.com
•   Paul J. Pascuzzi ppascuzzi@ffwplaw.com, docket@ffwplaw.com
•   Morgan L. Patterson morgan.patterson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-
    us.com;Rachel.metzger@wbd-us.com
•   Norman L. Pernick npernick@coleschotz.com,
    pratkowiak@coleschotz.com;bankruptcy@coleschotz.com;jwhitworth@coleschotz.com;jford@coleschotz.com;l
                      Case 18-10601-MFW Doc 3111 Filed 11/23/20 Page 14 of 29
•   Mark Pfeiffer mark.pfeiffer@bipc.com, donna.curcio@bipc.com
•   Joanne P. Pinckney jpinckney@pwujlaw.com, tchambers@pwujlaw.com
•   David M. Poitras dpoitras@jmbm.com
•   David T Queroli Queroli@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
•   Patrick J. Reilley preilley@coleschotz.com,
    bankruptcy@coleschotz.com;pratkowiak@coleschotz.com;jwhitworth@coleschotz.com;kkarstetter@coleschotz
•   Reliable Companies gmatthews@reliable-co.com
•   Andrew R. Remming aremming@mnat.com, andrew-remming-0904@ecf.pacerpro.com;meghan-leyh-
    4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com
•   Deirdre M. Richards drichards@finemanlawfirm.com
•   Richard W. Riley rriley@wtplaw.com, clano@wtplaw.com
•   Colin Robinson crobinson@pszjlaw.com
•   Colin R. Robinson crobinson@pszjlaw.com
•   Laurel D. Roglen roglenl@ballardspahr.com, ambroses@ballardspahr.com
•   Alan Michael Root aroot@archerlaw.com
•   Adam L. Rosen adam.rosen@ALRcounsel.com, carolann@alrcounsel.com
•   Edward B. Rosenthal erosenthal@rmgglaw.com, jmeekins@rmgglaw.com
•   Frederick Brian Rosner rosner@teamrosner.com
•   Jeremy William Ryan jryan@potteranderson.com,
    bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com
•   Jeffrey S. Sabin JSSabin@Venable.com
•   Christopher M. Samis
    cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com
•   Bradford J. Sandler bsandler@pszjlaw.com
•   Bradford J. Sandler bsandler@pszjlaw.com
•   Susan K Seflin sseflin@bg.law
•   Stephen B. Selbst sselbst@herrick.com, courtnotices@herrick.com
•   Zachary I Shapiro shapiro@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
•   Richard B. Sheldon rbs@msk.com
•   Russell C. Silberglied silberglied@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
•   Christopher Page Simon csimon@crosslaw.com, smacdonald@crosslaw.com
•   David Ryan Slaugh rslaugh@potteranderson.com,
    bankruptcy@potteranderson.com;nrainey@potteranderson.com
•   Dylan James Smith dsmith@loeb.com
•   Wayne M. Smith wayne.smith@warnerbros.com
•   Jane K. Springwater jspringwater@friedmanspring.com, nku@friedmanspring.com
•   Michael S. Stamer mstamer@akingump.com
•   James I. Stang jstang@pszjlaw.com, hrafatjoo@pszjlaw.com
•   Amanda R. Steele steele@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
•   David B. Stratton david.stratton@troutman.com,
    wlbank@troutman.com,David.A.Smith@troutman.com,monica.molitor@troutman.com
•   Enid N Stuart enid.stuart@ag.ny.gov, louisa.irving@ag.ny.gov
•   Aaron H. Stulman astulman@potteranderson.com,
    lhuber@potteranderson.com;cgiobbe@potteranderson.com;bankruptcy@potteranderson.com;nrainey@potter
•   Matthew G. Summers summersm@ballardspahr.com, hartlt@ballardspahr.com
•   Matthew O Talmo mtalmo@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-
    4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;matthew-talmo-2348@ecf.pacerpro.com
•   Gregory A. Taylor gtaylor@ashbygeddes.com, ahrycak@ashbygeddes.com
•   Neil Paresh Thakor nthakor@manatt.com
•   U.S. Trustee USTPRegion03.WL.ECF@USDOJ.GOV
•   Joseph M. VanLeuven joevanleuven@dwt.com, lizcarter@dwt.com
                      Case 18-10601-MFW Doc 3111 Filed 11/23/20 Page 15 of 29
   • Jason Wallach jwallach@ghplaw.com
   • Christopher A. Ward cward@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
   • Matthew P. Ward matthew.ward@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-
     us.com;Rachel.metzger@wbd-us.com
   • Jeffrey R. Waxman jwaxman@morrisjames.com,
     wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com
   • Howard J. Weg hweg@robinskaplan.com
   • Jeffrey C. Wisler jwisler@connollygallagher.com
   • Michael W. Yurkewicz myurkewicz@klehr.com
   • Paul H Zumbro pzumbro@cravath.com, mao@cravath.com

Manual Notice List
The following is the list of parties who are not on the list to receive email notice/service for this case (who therefore
require manual noticing/service). You may wish to use your mouse to select and copy this list into your word
processing program in order to create notices or labels for these recipients.

      Gregory Ackers
      ,

      David E Ahdoot
      Bush Gottlieb
      801 North Brand Boulevard
      Suite 950
      Glendale, CA 91203

      Ally Bank
      ,

      American Express Travel Related Services Company, Inc.
      c/o Becket and Lee LLP
      PO Box 3001
      Malvern, PA 19355-0701

      Rick Antonoff
      Blank Rome LLP
      The Chrysler Building
      405 Lexington Avenue
      New York, NY 10174-0208

      Archer & Greiner, P.C.
      ,

      Babelsberg Film GmbH
      ,

      Ballard Spahr LLP
      ,

      Bank of Hope
      ,
                Case 18-10601-MFW     Doc 3111   Filed 11/23/20   Page 16 of 29
Larry Bassuk
Leto Bassuk
777 Brickell Avenue
Suite 600
Miami, FL 33131

Berkeley Research Group, LLC
,

Steve W. Berman
Hagens Berman Sobol Shapiro LLP
1918 Eighth Ave., Suite 3300
Seattle, WA 98101

Beta Film GmbH
,

Donald P. Borchers
250 Jacaranda Drive, #801
Plantation, FL 33324

Matthew G. Bouslog
Gibson, Dunn & Crutcher LLP
3161 Michelson Drive
Irvine, CA 92612-4412

Bradford Capital Management, LLC
,

British Broadcasting Corporation
c/o BBC Films
Zone A 7th Floor Broadcasting House
Portland Place
London W1A 1AA, UK

Christina Brown
Weil Gothshal & Manges LLP
767 Fifth Ave.
New York, NY 10153

Emily Brown
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr.
Suite 2410
Chicago, IL 60611

Michael E Comerford
Paul Hastings LLP
200 Park Ave
New York, NY 10166
                Case 18-10601-MFW   Doc 3111   Filed 11/23/20   Page 17 of 29
Asley Beresford Cooper
,

Evan B. Coren
Stevens & Lee PC
919 North Market Street
Suite 1300
Wilmington, DE 19801

Cravath, Swaine & Moore LLP
,

Karin A DeMasi
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019

Kristin S. Elliott
Kelley Drye & Warren LLP
101 Park Avenue
New York, NY 10178

FPF Lending, LLC
,

Elizabeth A. Fegan
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr.
Suite 2410
Chicago, IL 60611

Freebie LLC
,

William B Freeman
Katten Muchin Rosenman LLP
515 S. Flower Street
Suite 1000
Los Angeles, CA 90071-2212

Alan R Friedman
Fox Rothschild LLP
101 Park Avenue
17th Floor
New York, NY 10178

Funny or Die
1041 North Formosa Ave.
South Building
Los Angeles, CA 90046
                Case 18-10601-MFW      Doc 3111   Filed 11/23/20   Page 18 of 29

Michael Garfinkel
DLA Piper LLP (US)
2000 Avenue of the Stars
Wuite 400
North Tower
Los Angeles, CA 90067-4704

Keith M. Getz
Lebowitz Law Office LLC
747 Third Avenue
23rd Floor
New York, NY 10017-1376

Giuliano Miller & Company LLC
Berlin Business Park
140 Bradford Drive
West Berlin, NJ 08091

Andrew K. Glenn
Kasowtitz Benson Torres LLP
1633 Broadway
New York, NY 10019

Andrew C. Gold
Herrick, Feinstein LLP
2 Park Avenue
New York, NY 10016

Debra Grassgreen
Pachulski Stang Ziehl & Jones LLP
150 California Street, 15th Floor
San Francisco, CA 94111

Stephen F Greenberg
Weiner, Shearouse, Weitz, Greenberg & Sh
14 East State Street
Savannah, GA 31401

David N. Griffiths
Weil Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153

Julian I. Gurule
KLEE, TUCHIN, BOGDANOFF & STERN LLP
1999 Avenue of the Stars
Thirty-Ninth Floor
Los Angeles, CA 90067-6049

Michael T Gustafson
                Case 18-10601-MFW       Doc 3111   Filed 11/23/20   Page 19 of 29
Faegre Baker Daniels LLP
311 S Wacker Drive
Suite 4300
Chicago, IL 60606

Hachette Book Group, Inc.
,

Jennifer C. Hagle
Sidley Austin LLP
555 West Fifth Street
Los Angeles, CA 90013

Eric T. Haitz
Gibson, Dunn & Crutcher LLP
811 Main Street
Suite 3000
Houston, TX 77002

Jerry L. Hall
Katten Muchin Rosenman LLP
515 S. Flower Street
Suite 1000
Los Angeles, CA 90071

Christopher D. Hampson
Wilmer Cutler Pickering Hale Dorr LLP
60 State Street
Boston, MA 02109

Harkins Administrative Services, Inc.
,

Salah M Hawkins
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019-7475

David A Herman
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019

High Technology Video, Inc
,

Kiel Ireland
Bush Gottlieb
801 North Brand Boulevard
               Case 18-10601-MFW          Doc 3111   Filed 11/23/20   Page 20 of 29
Suite 950
Glendale, CA 91203

Harold Jensen
,

Kathy A. Jorrie
Pillsbury Winthrop Shaw Pittman LLP
725 South Figueroa Street, Suite 2800
Los Angeles, CA 90017-5406

Kostas D Katsiris
Venable LLP
1270 Avenue of the Americas
24th Floor
New York, NY 10020

Martin D Katz
Sheppard, Mullin, Richter & Hampton LLP
1901 Avenue of the Stars
Suite 1600
Los Angeles, CA 90067

Susheel Kirpalani
Quinn Emanuel Urquhart Oliver Hedges LLP
51 Madison Avenue, 22nd Floor
New York, NY 10010

Gary E Klausner
Levene Neale Bender Yoo & Brill
10250 Constellation Blvd #1700
Los Angeles, CA 90067

Robert Klyman
Gibson, Dunn & Crutcher
333 South Grand Avenue
Los Angeles, CA 90071

Joseph A. Kohanski
Bush Gottlieb, A Law Corporation
801 N. Brand Blvd.
Suite 950
Glendale, CA 91203
kohanski@bushgottlieb.com

Alan J. Kornfeld
Pachulski Stang Ziehl & Jones LLP
10100 Santa Monica Blvd, 11th Floor
Los Angeles, CA 90067

Stephen B. Kuhn
                Case 18-10601-MFW         Doc 3111   Filed 11/23/20   Page 21 of 29
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
Bank of America Tower
New York, NY 10036

David E Kumagai
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019

Michael M Lauter
Sheppard, Mullin, Richter & Hampton LLP
Four Embarcadero Center
Seventeenth Floor
San Francisco, CA 94111

Susan Kay Leader
Akin Gump Strauss Hauer & Feld LLP
1999 Avenue of the Stars
Suite 600
Los Angeles, CA 90067

Marc A. Lebowitz
Lebowitz Law Office LLC
747 Third Avenue
23rd Floor
New York, NY 10017-1376

Justin Leto
Leto Bassuk
777 Brickell Avenue
Suite 600
Miami, FL 33131

Daniel A. Lowenthal
Patterson Belknap Webb & Tyler LLP
1133 Avenue of the Americas
New York, NY 10036
dalowenthal@pbwt.com, mcobankruptcy@pbwt.com

Adam E. Malatesta
Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, CA 90071-1560

Nancy L. Manzer
Wilmer Cutler Pickering Hale & Dorr LLP
1875 Pennsylvania Ave., NW
Washington, DC 20006
                Case 18-10601-MFW       Doc 3111   Filed 11/23/20   Page 22 of 29
Stephanie A Marshak
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019

Alan H Martin
Sheppard Mullin Richter & Hampton LLP
333 South Hope Street
43rd Floor
Los Angeles, CA 90071

James V Masella
Patterson Belknap Webb & Tyler LLP
1133 Avenue of the Americas
New York, NY 10036

Tom McNab
Foxdale
21 Hillside Rd.
St. Albans, Herts. AL13QW England
,

Kevin D Meek
Robins Kaplan LLP
2049 Century Park East
Suite 3400
Los Angeles, CA 90067

George R Mesires
Faegre Baker Daniels LLP
311 S Wacker Drive
Suite 4300
Chicago, IL 60606

Robert N Michaelson
Rich Michaelson Magaliff, LLP
335 Madison Avenue
9th Floor
New York, NY 10017

George P Milmine
Weiner, Shearouse, Weitz, Greenberg & Sh
14 East State Street
Savannah, GA 31401

David Minnick
Pillsbury Winthrop Shaw Pittman LLP
725 South Figueroa Street
Suite 2800
Los Angeles, CA 90017-5406
                Case 18-10601-MFW        Doc 3111   Filed 11/23/20   Page 23 of 29

Moelis & Company LLC
,

Lauren A. Moskowitz
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019-7475

Naomi Moss
Akin Gum Strauss Hauer & Feld LLP
One Bryant Park
Bank of America Tower
New York, NY 10036-6745

Bennett Murphy
Quinn Emanuel Urquhart & Sullivan LLP
865 S. Figueroa Street, 10th Floor
Los Angeles, CA 90017

Rachel Nanes
DLA Piper LLP (US)
200 South Biscayne Boulevard
Suite 2500
Miami, FL 33131

Jennifer Nassiri
Quinn Emanuel Urquhare & Sullivan, LLP
865 S Figueroa Street
10th Floor
Los Angeles, CA 90017

Deborah J. Newman
Akin Gump Strauss Hauer & Feld LLP
Bank of America Tower
One Bryant Park
New York, NY 10036

Claire E O'Brien
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019

Opus Bank
,

Oracle America, Inc.
Buchalter, A Professional Corporation
Shawn M. Christianson
55 Second Street, 17th Floor
                Case 18-10601-MFW        Doc 3111   Filed 11/23/20   Page 24 of 29
San Francisco, CA 94105-3493

Karen Park
ParkLaw LLC
200 Park Avenue
17th Floor
New York, NY 10166

Thomas E. Patterson
Klee, Tuchin, Bogdanoff & Stern LLP
1999 Avenue of the Stars
Thirty-Ninth Floor
Los Angeles, CA 90067-6049

Michael P. Pompeo
Drinker Biddle & Reath LLP
600 Campus Drive
Florham Park, NJ 07932-1047

Kirk Prestegard
Bush Gottlieb
801 North Brand Boulevard
Suite 950
Glendale, CA 91203

Producers Guild of America
Atten: Susie Casero, Associate Counsel
8530 Wilshire Blvd
Suite 400
Beverly Hills, CA 90211

Marvin S Putnam
Latham & Watkins LLP
10250 Constellation Blvd
Suite 1100
Los Angeles, CA 90067

Abid Qureshi
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036

John P. Reitman
Landau Gottfried & Berger LLP
1880 Century Park East
Suite 1101
Los Angeles, CA 90067

Debra A Riley
Allen Makins Leck Gamble Mallory
600 West Broadway
                Case 18-10601-MFW       Doc 3111   Filed 11/23/20   Page 25 of 29
27th Floor
San Diego, CA 92101-1520

Robins Kaplan LLP
,

Jason H. Rosell
Pachulski Stang Ziehl & Jones LLP
150 California Street
15th Floor
San Francisco, CA 94111

Paul Sagan
Paul Hastins LLP
1999 Avenue of the Stars
Los Angeles, CA 90067

Paul L Sandler
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019

See-Saw Films Pty. Ltd.
,

Scott C. Shelley
Quinn Emanuel Urquhart & Sullivan LLP
51 Madison Avenue
22nd Floor
New York, NY 10010

Adam L. Shiff
Kasowitz Benson Torres LLP
1633 Broadway
New York, NY 10019

Elior D. Shiloh
Lewis Brisbois Bisgaard $ Smith LLP
77 Water Street
Suite 2100
New York, NY 10005

Bethany D. Simmons
Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154

Ariella Thal Simonds
Sidley Austin LLP
555 West Fifth Street
                Case 18-10601-MFW    Doc 3111   Filed 11/23/20   Page 26 of 29
Los Angeles, CA 90013

David P Simonds
Hogan Lovells US LLP
1999 Avenue of the Stars
Suite 1400
Los Angeles, CA 90067

Shelby Smith
Hagens Berman Sobol Shapiro LLP
1918 Eighth Ave., Suite 3300
Seattle, WA 98101

Joseph L. Sorkin
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036

David F. Staber
Akin Gump Strauss Hauer & Feld LLP
2300 N. Field Street
Suite 1800
Dallas, TX 75201

Howard S. Steel
Brown Rudnick LLP
Seven Times Square
47th Floor
New York, NY 10036

David M. Stern
Klee Tuchin Bogdanoff & Stern LLP
1999 Avenue of the Stars
39th Floor
Los Angeles, CA 90067

Richard Stern
Luskin Stern & Eisler LLP
50 Main Street
White Plains, NY 10606

Pamela Swain
,

Andrew V. Tenzer
Paul Hastings, LLP
75 East 55th Street
New York, NY 10022

The Bloom Firm
,
                 Case 18-10601-MFW    Doc 3111   Filed 11/23/20   Page 27 of 29

The New York State Attorney General
,

Marc Toberoff
Toberoff & Associates, P.C.
23823 Malibu Road
Suite 50-363
Malibu, CA 90265

Marc Toberoff
Toberoff & Associates, P.C.
23823 Malibu Road
Suite 50-363
Malibu, CA 90265

Tort Claimants
,

Theodore E. Tsekrides
Weil Gotshal & Manges LLP
767 Fifth Ave
New York, NY 10153

Universal Music Enterprises
2220 Colorado Avenue
Santa Monica, CA 90404

John C Vazquez
Venable LLP
1270 Avenue of the Americas
24th Floor
New York, NY 10020

Ryan Wagner
Greenberg Traurig, LLP
200 Park Avenue
New York, NY 10166

Andrew M Wark
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019

Laura R Washington
Latham & Watkins LLP
10250 Constellation Blvd
Suite 1100
Los Angeles, CA 90067
                Case 18-10601-MFW     Doc 3111   Filed 11/23/20   Page 28 of 29
Carol A. Weiner
Venable LLP
1270 Avenue of the Americas
24th Floor
New York, NY 10020

Edward S. Weisfelner
Brown Rudnick LLP
Seven Times Square
New York, NY 10036

Jeffrey Wexler
Pillsbury Winthrop Shaw Pittman LLP
725 South Figueroa Street
Suite 2800
Los Angeles, CA 90017-5406

Susan Williams
Paul Hastins LLP
1999 Avenue of the Stars
Los Angeles, CA 90067

Sigmund S. Wissner-Gross
Brown Rudnick LLP
Seven Times Square
New York, NY 10036

WithumSmith+Brown, PC
,

Wood Entertainment, LLC
,

Jennifer L. Woodson
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036-6745

David L. Yohai
Weil Gotshal & Manges LLP
767 Fifth Ave.
New York, NY 10153

David Yolkut
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153

George E Zobitz
Cravath, Swaine & Moore LLP
Worldwide Plaza
                     Case 18-10601-MFW            Doc 3111      Filed 11/23/20      Page 29 of 29
      825 Eighth Avenue
      New York, NY 10019

      Roye Zur
      Landau Gottfried & Berger LLP
      1801 Century Park East
      Suite 700
      Los Angeles, CA 90067

Creditor List
Click the link above to produce a complete list of creditors only.

List of Creditors
Click on the link above to produce a list of all creditors and all parties in the case. User may sort in columns or raw
data format.
